DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jeon US20220209308A1 (with priority date of 11 November 2019).

	Regarding claim 1, Jeon teaches a terminal apparatus of a battery module assembly (Jeon, [0001]-[0027], [0031]-[0075], Figs. 1-3), comprising
a state acquisition unit that acquires state of the battery module assembly (Jeon, [0040], [0045]-[0048], Fig. 2, self-diagnosis module 133), 
a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside (Jeon, [0040], [0045], Fig. 2, communication module 131)
and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load (Jeon, [0021]-[0023], [0040], [0043]-[0044], Fig. 2, battery combination module 132),
wherein the communication unit communicates with a control apparatus (Jeon, BMS) which controls operation of the load connected, acquires data of the load and communicates the acquired data of the load to outside (Jeon, [0037], [0040]-[0042], [0069], Figs. 1-2, battery module 100, external server 140).

Regarding claim 2, Jeon additionally discloses the communication unit is configured to have wireless external communication capability (Jeon, [0040], [0042], [0069]).

Regarding claim 4, Jeon also teaches the communication unit monitors operating state of the load based on the acquired load data (Jeon, [0021]-[0023], [0040], [0043]-[0044], Fig. 2, battery combination module 132). The examiner notes that by monitoring the state of the battery it is monitoring the state of the load since the load is connected to the battery.

Regarding claim 5, Jeon further discloses when the communication unit determines from the acquired load data that operating state of the load is abnormal, it reports it to the outside (Jeon, [0033], [0039]-[0040], [0044]-[0048]).

Regarding claim 7, Jeon additionally teaches wherein the load is at least one among a vehicle electric motor, a factory electrical machine tool, home lighting fixtures (Jeon, [0008], [0037]).
 
Regarding claim 8, Jeon discloses a terminal apparatus of a battery module assembly (Jeon, [0001]-[0027], [0031]-[0075], Figs. 1-3), comprising 
a computer equipped with at least one processor and at least one memory coupled to the processor (Jeon, [0024]-[0025], external server 140),
wherein the processor is configured to perform as a state acquisition unit that acquires state of the battery module assembly (Jeon, [0039]-[0045]),
a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside  (Jeon, [0040], [0045], Fig. 2, communication module 131)
and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load (Jeon, [0021]-[0023], [0040], [0043]-[0044], Fig. 2, battery combination module 132),
wherein the communication unit communicates with a control apparatus which controls operation of the load connected, acquires data of the load and communicates the acquired data of the load to outside (Jeon, [0037], [0040]-[0042], [0069], Figs. 1-2, battery module 100, external server 140).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US20220209308A1.

Regarding claim 3, while Jeon teaches when a terminal apparatus is connected to a load, only at least one communication unit operates (Jeon, [0040]-[0042]) they do not explicitly disclose when multiple terminal apparatuses are connected to the same load. However, this is a mere duplication of parts which would produce the expected result of allowing for additional monitoring of a battery module assembly/ Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon wherein when multiple terminal apparatuses are connected to the same load, only at least one among the multiple communication units operates as a mere duplication of parts producing an expected result of allowing additional monitoring of a battery module assembly to ensure continued functioning. The Courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 VI.B).

Regarding claim 6, Jeon additionally teaches wherein the battery module assembly comprises module units which are formed as aggregates of a plurality of cells and accommodated in the battery case (Jeon, [0006]-[0007], [0034]). While Jeon is silent on the structure of the battery case, it would be obvious to one of ordinary skill in the art to modify the module case wherein a battery case having an open end, wherein the battery module assembly comprises module units which are formed as aggregates of a plurality of cells and accommodated in the battery case through the open end of the battery case when the open end of the battery case is closed, providing protection of the module units.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17223210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

	17223210 claim 1 recites the limitation a terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load. There is significant overlap with the instant application’s claim 1 (a terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load; wherein the communication unit communicates with a control apparatus which controls operation of the load connected, acquires data of the load and communicates the acquired data of the load to outside).
	
	17223210 claim 2 recites the limitation the apparatus according to claim 1, further including: a battery case having an open end; wherein the battery module assembly comprises module units which are formed as aggregates of a plurality of cells and accommodated in the battery case through the open end of the battery case when the open end of the battery case is closed. There is significant overlap with the instant application’s claim 6 (the apparatus according to claim 1, further including: a battery case having an open end; wherein the battery module assembly comprises module units which are formed as aggregates of a plurality of cells and accommodated in the battery case through the open end of the battery case when the open end of the battery case is closed).

	17223210 claim 7 recites the limitation the apparatus according to claim 1, wherein the load is at least one among a vehicle electric motor, a factory electrical machine tool, home lighting fixtures and a construction machine electric motor. There is significant overlap with the instant application’s claim 7 (the apparatus according to claim 1, wherein the load is at least one among a vehicle electric motor, a factory electrical machine tool, home lighting fixtures and a construction machine electric motor).

	17223210 claim 8 recites the limitation a terminal apparatus of a battery module assembly, comprising: a computer equipped with at least one processor and at least one memory coupled to the processor, wherein the processor is configured to perform as a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load. There is significant overlap with the instant application’s claim 8 (a terminal apparatus of a battery module assembly, comprising: a computer equipped with at least one processor and at least one memory coupled to the processor, wherein the processor is configured to perform as a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load; wherein the communication unit communicates with a control apparatus which controls operation of the load connected, acquires data of the load and communicates the acquired data of the load to outside).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiraishi US20170214257A1 (discloses a battery module assembly and case),
Toya US20180294663A1 (discloses a battery module assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728